Case 1:19-cv-21506-KMM Document 40 Entered on FLSD Docket 11/06/2019 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-21506-CIV-MOORE/BECERRA

  ANTONIO BRITTO FILHO,

           Plaintiff,

  vs.

  PARQUE TOWERS DEVELOPERS, LLC,

           Defendant.
  _____________________________________/

                                       MEDIATION REPORT
           In accordance with S.D. Fla. L. R. 16.2(f), the undersigned mediator reports that

  on November 6, 2019, a mediation conference was held, all required parties were

  present, and the case settled.

  Dated:     November 6, 2019                      Respectfully submitted,
             Miami, Florida
                                                      s/ Brian F. Spector
                                                   Brian F. Spector
                                                   brian@bspector.com
                                                   BRIAN F. SPECTOR, LLC
                                                   13551 S.W. 57th Court
                                                   Miami, Florida 33156-7235
                                                   Telephone 305.666.1664




                                     “No certificate of service is required
                                    when a paper is served by filing it with
                        the court’s electronic-filing system.” Fed.R.Civ.P. 5(d)(1)(B).




           Brian F. Spector, LLC ¨13551 S.W. 57th Court ¨ Miami, Florida 33156-7235
                  Tel 305.666.1664 ¨ Cell 305.613.5200 ¨ brian@bspector.com
